MEMORANDUM **
Relying on plain language, the district court properly determined that the choice of law and forum selection clause in the parties’ agreement that it would be governed by “the laws of the State of Arizona, and its courts shall have exclusive jurisdiction of any matters arising out of this Agreement” did not permit a diversity action brought in the courts of the United States sitting in Arizona. The remand to state court was, therefore, entirely appropriate.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.